UNITED S'I`ATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

LAKE CHARLES DIVISI()N
AUSTIN B. CEDARS : CIVIL ACTION NO. 2:18-cv-0745
D.O.C. # 636862
VERSUS : JUDGE SUMMERHAYS
W.S. SANDY McCAIN : MAGISTRATE .]UDGE KAY
JUDGMENT

For the reasons stated in the Report and Recommendation [doo. 13] of the Magistrate Judge
previously filed herein and after an independent review of the record, a de novo determination of
the issues, and consideration of the objections filed herein, and having determined that the findings
are correct under applicable law;

IT IS ORDERED that the petition for writ of habeas corpus be DENIED and

DISMISSED WITH PRE.}UI)ICE.

THUS I)oNE AND sIGNEI) in chambers this § m"aay of§:>@@~fnw ,

 

2018.

   

 

"" SUMMERHAYS § v
UNITEI) STATES DISTRICT JUDG ark

 

 

 

